Citation Nr: 1746974	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for chronic sprain of the right wrist.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This rating decision denied reopening petitions for entitlement to service connection for right and left shoulder conditions as well as the service connection claim for a low back disorder and an increased rating for the right wrist. 

In January 2014, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge; a copy of the transcript is of record.  Thereafter, in May 2014, the Board remanded all of these claims for additional development.  Subsequently, in an April 2015 rating decision, the Appeals Management Center (AMC) reopened the claims for service connection for right and left shoulders.  The AMC also granted the newly reopened claims and the claim for a low back disorder (recharacterized by the AMC as degenerative arthritis of the spine).  That action constituted a full grant of the benefits sought, and the claims for service connection for right shoulder, left shoulder and low back disorders are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim for an increased rating for his service-connected right wrist disability is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran was last provided a VA examination in connection with his service-connected right wrist disability in June 2015.  Subsequently, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In addition, the VA examiner stated that it would remote to mere speculation to determine the additional degree of loss during flare-ups.  Most recently, in September 2017, the Court found that an examination was inadequate because the examiner, although acknowledging that the veteran was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). Thus, the Court's holding in Correia and Sharp establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Therefore, a new VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to update the Veteran's VA medical treatment records dated from November 2016 forward.

2. After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the severity of his right wrist disability. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left wrists.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:
* Functional loss during flare-ups and on repeated use: The examiner must elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner must also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner must provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records. 
If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner must specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 
All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

